
	

113 HRES 762 IH: Expressing support for the goals of National Adoption Day and National Adoption Month by promoting national awareness of adoption and the children awaiting families, celebrating children and families involved in adoption, and encouraging the people of the United States to secure safety, permanency, and well-being for all children.
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 762
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mrs. Bachmann (for herself, Mr. Poe of Texas, Ms. Bass, Mr. Benishek, Mr. Bilirakis, Ms. Bonamici, Mr. Camp, Mr. Connolly, Mr. Conyers, Mr. Cook, Mr. Danny K. Davis of Illinois, Mr. Rodney Davis of Illinois, Mr. Franks of Arizona, Mrs. Hartzler, Ms. Norton, Mr. Huizenga of Michigan, Mr. Israel, Mr. Kelly of Pennsylvania, Mr. Miller of Florida, Mr. Nunnelee, Mr. Perlmutter, Mr. Rangel, Mr. Rooney, Mr. Southerland, Ms. Speier, Mr. Stutzman, Mr. Wittman, and Mr. Yoder) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for the goals of National Adoption Day and National Adoption Month by promoting
			 national awareness of adoption and the children awaiting families,
			 celebrating children and families involved in adoption, and encouraging
			 the people of the United States to secure safety, permanency, and
			 well-being for all children.
	
	
		Whereas there are millions of unparented children in the world, including 402,378 children in the
			 foster care system in the United States, approximately 102,000 of whom are
			 waiting for families to adopt them;
		Whereas 62 percent of the children in foster care in the United States are age 10 or younger;
		Whereas the average length of time a child spends in foster care is approximately 2 years;
		Whereas for many foster children, the wait for a loving family in which they are nurtured,
			 comforted, and protected seems endless;
		Whereas in 2013, nearly 23,000 youth aged out of foster care by reaching adulthood without being placed in a permanent home;
		Whereas every day, loving and nurturing families are strengthened and expanded when committed and
			 dedicated individuals make an important difference in the life of a child
			 through adoption;
		Whereas a 2007 survey conducted by the Dave Thomas Foundation for Adoption demonstrated that
			 although Americans overwhelmingly support the concept of adoption, and in particular foster care adoption .
			 . . foster care adoptions have not increased significantly over the past
			 five years;
		Whereas while 4 in 10 Americans have considered adoption, a majority of Americans have
			 misperceptions about the process of adopting children from foster care and
			 the children who are eligible for adoption;
		Whereas 50 percent of Americans believe that children enter the foster care system because of
			 juvenile delinquency, when in reality the vast majority of children who
			 have entered the foster care system were victims of neglect, abandonment,
			 or abuse;
		Whereas 39 percent of Americans believe that foster care adoption is expensive, when in reality
			 there is no substantial cost for adopting from foster care and financial
			 support is available to adoptive parents after the adoption is finalized;
		Whereas family reunification, kinship care, and domestic and inter-county adoption promote
			 permanency and stability to a far greater degree than long-term
			 institutionalization and long-term, often disrupted foster care;
		Whereas both National Adoption Day and National Adoption Month occur in the month of November;
		Whereas National Adoption Day is a collective national effort to find permanent, loving families
			 for children in the foster care system;
		Whereas since the first National Adoption Day in 2000, nearly 50,000 children have joined forever
			 families during National Adoption Day;
		Whereas in 2013, nearly 400 events were held in the United States, finalizing the adoptions of
			 approximately 4,500 children from foster care; and
		Whereas the President traditionally issues an annual proclamation to declare the month of November
			 as National Adoption Month, and National Adoption Day is on November 22,
			 2014: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of National Adoption Day and National Adoption Month;
			(2)recognizes that every child should have a permanent and loving family; and
			(3)encourages the people of the United States to consider adoption during the month of November and
			 all throughout the year.
			
